Motion to direct city chamberlain to pay award denied, with leave to renew upon papers showing that a proper hearing was had at the corporation counsel’s office, at which the necessary proof was introduced and the testimony sworn to before a notary public at the corporation counsel’s office. The papers submitted on this application are entirely insufficient to warrant a change in the final order. We allow these hearings at the corporation counsel’s office to save the parties the expense of a reference, but the proceedings must be conducted with the same formality as if the hearing was had in court. The final order, when presented, must be approved by the corporation counsel. Present — Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ.